Citation Nr: 0802623	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-37 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a disability 
manifested by memory loss, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a psychiatric 
disability (claimed as nervousness and anxiety disorder), on 
a direct basis and as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for a circulatory 
disability, on a direct basis and as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a disability 
manifested by pain in the back of the head and right 
shoulder, on a direct basis and as a qualifying chronic 
disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from February 1989 
to December 19924.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut.  The veteran testified before the 
undersigned Veterans Law Judge at the RO in September 2007.  
The transcript is included in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for disabilities 
manifested by chronic fatigue, memory loss, psychiatric 
impairment, circulatory disorder, and pain in the back of the 
head and the right shoulder, on a direct basis and as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  38 
C.F.R. § 3.317 lists chronic fatigue syndrome as a qualifying 
chronic disability for which service connection may be 
appropriate under that regulation.

The veteran did not serve in the Southwest Asia theatre of 
operations during the Persian Gulf War and is therefore not a 
Persian Gulf Veteran; however, he stated that in anticipation 
of service in Southwest Asia, he received the same 
immunization shots as soldiers deployed.  He also stated that 
he was exposed to equipment returning from the Persian Gulf 
War.  In support of his claim, he submitted medical articles 
discussing symptoms and diseases related to immunization 
shots and exposure to equipment from the Persian Gulf.  

Upon review, it does not appear that the veteran has been 
afforded an examination to determine the nature of his 
symptoms.  VA's duty to provide a medical examination or 
obtain a medical opinion is triggered when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  A VA examination is 
necessary in order to determine the nature and etiology of 
any disabilities manifested by chronic fatigue, memory loss, 
psychiatric impairment, circulatory disorder, and pain in the 
back of the head and the right shoulder.  

In addition, the veteran testified that he received medical 
treatment from Dr. Jaziri in Norwich, Connecticut, who has 
been treating the veteran for ten to twelve years.  The RO 
must attempt to obtain these records before adjudication on 
the merits.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required releases, 
the RO should contact Dr. Jaziri in 
Norwich, Connecticut, to obtain all 
medical records pertaining to the veteran 
from 1992 to the present.  If records are 
unavailable, the RO should so state in the 
veteran's claims file.

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Pertinent service medical 
records, post-service medical records, 
statements from the veteran and family, 
and medical articles are identified and 
labeled in the claims folder.  Any 
indicated studies should be performed:

For any disability manifested by chronic 
fatigue, memory loss, psychiatric 
impairment, circulatory disorder, and pain 
in the back of the head and the right 
shoulder, the examiner should indicate 
whether there is a 50 percent probability 
or greater that it is related to service.  
A complete rationale for any conclusions 
made should be included.

3.  Then, the RO should readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



